UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2012 Item 1: Schedule of Investments Growth and Income Fund Schedule of Investments As of December 31, 2012 Market Value Shares ($000) Common Stocks (97.9%) 1 Consumer Discretionary (12.3%) Home Depot Inc. 655,752 40,558 Comcast Corp. Class A 1,044,934 39,060 Wyndham Worldwide Corp. 484,274 25,768 * Amazon.com Inc. 94,710 23,785 Time Warner Cable Inc. 236,200 22,956 Viacom Inc. Class B 411,836 21,720 * DIRECTV 382,556 19,189 TJX Cos. Inc. 426,270 18,095 Walt Disney Co. 349,325 17,393 McDonald's Corp. 170,220 15,015 News Corp. Class A 578,556 14,776 CBS Corp. Class B 351,833 13,387 * priceline.com Inc. 19,453 12,084 Gap Inc. 368,546 11,440 * O'Reilly Automotive Inc. 120,400 10,766 * Goodyear Tire & Rubber Co. 758,070 10,469 Macy's Inc. 258,780 10,098 NIKE Inc. Class B 187,020 9,650 Whirlpool Corp. 84,000 8,547 Newell Rubbermaid Inc. 379,300 8,447 Harley-Davidson Inc. 172,800 8,440 Time Warner Inc. 173,705 8,308 Lowe's Cos. Inc. 225,730 8,018 Marriott International Inc. Class A 208,420 7,768 Starbucks Corp. 137,557 7,376 H&R Block Inc. 385,060 7,151 Ford Motor Co. 475,489 6,158 * AutoZone Inc. 16,164 5,729 Expedia Inc. 91,410 5,617 Coach Inc. 99,880 5,544 Cablevision Systems Corp. Class A 344,254 5,143 Gannett Co. Inc. 269,800 4,859 Omnicom Group Inc. 95,890 4,791 * TripAdvisor Inc. 114,100 4,788 Target Corp. 75,100 4,444 Mattel Inc. 120,050 4,396 Yum! Brands Inc. 56,990 3,784 Washington Post Co. Class B 10,206 3,727 Wynn Resorts Ltd. 32,515 3,658 * NVR Inc. 3,800 3,496 Starwood Hotels & Resorts Worldwide Inc. 53,790 3,085 Limited Brands Inc. 63,720 2,999 Carnival Corp. 74,620 2,744 * Discovery Communications Inc. Class A 42,910 2,724 Ross Stores Inc. 45,940 2,488 * Fossil Inc. 26,400 2,458 Nordstrom Inc. 40,930 2,190 Ralph Lauren Corp. Class A 13,413 2,011 Scripps Networks Interactive Inc. Class A 33,980 1,968 * AutoNation Inc. 48,140 1,911 * Apollo Group Inc. Class A 91,290 1,910 Darden Restaurants Inc. 38,360 1,729 Harman International Industries Inc. 37,460 1,672 * Discovery Communications Inc. 28,300 1,656 D.R. Horton Inc. 78,300 1,549 Genuine Parts Co. 24,256 1,542 Ameristar Casinos Inc. 52,400 1,375 McGraw-Hill Cos. Inc. 24,683 1,349 PetSmart Inc. 19,660 1,344 Domino's Pizza Inc. 30,300 1,320 International Game Technology 89,900 1,274 Family Dollar Stores Inc. 18,700 1,186 * PulteGroup Inc. 63,550 1,154 Las Vegas Sands Corp. 24,526 1,132 Best Buy Co. Inc. 89,700 1,063 Hasbro Inc. 25,537 917 * Liberty Media Corp. - Liberty Capital Class A 7,900 916 * Charter Communications Inc. Class A 11,900 907 GameStop Corp. Class A 35,850 899 * Dollar Tree Inc. 21,400 868 Kohl's Corp. 18,290 786 * Bed Bath & Beyond Inc. 14,000 783 * Fifth & Pacific Cos. Inc. 39,660 494 * Orbitz Worldwide Inc. 180,221 490 Abercrombie & Fitch Co. 10,160 487 * Liberty Global Inc. Class A 7,300 460 * Pinnacle Entertainment Inc. 27,894 442 * Christopher & Banks Corp. 65,100 355 Hillenbrand Inc. 15,368 347 Lennar Corp. Class A 7,860 304 * Biglari Holdings Inc. 746 291 * Boyd Gaming Corp. 43,300 287 Gildan Activewear Inc. Class A 7,000 256 Leggett & Platt Inc. 9,140 249 Lear Corp. 5,200 244 * Sally Beauty Holdings Inc. 10,300 243 * Delphi Automotive plc 6,200 237 * Ascent Capital Group Inc. Class A 3,600 223 Interpublic Group of Cos. Inc. 18,535 204 Tractor Supply Co. 2,200 194 * Penn National Gaming Inc. 3,900 191 * Office Depot Inc. 52,300 172 Blyth Inc. 10,300 160 * Sears Holdings Corp. 3,800 157 Churchill Downs Inc. 2,360 157 * Career Education Corp. 42,759 150 * Pandora Media Inc. 15,000 138 Service Corp. International 9,900 137 Williams-Sonoma Inc. 3,000 131 Sears Canada Inc. 9,422 95 Movado Group Inc. 3,000 92 Strayer Education Inc. 1,500 84 * Red Robin Gourmet Burgers Inc. 2,300 81 Ulta Salon Cosmetics & Fragrance Inc. 800 79 * Corinthian Colleges Inc. 31,500 77 * Zale Corp. 15,651 64 Signet Jewelers Ltd. 1,200 64 * Carmike Cinemas Inc. 4,100 61 * Dollar General Corp. 1,390 61 * New York & Co. Inc. 15,823 60 * ITT Educational Services Inc. 3,000 52 * Wet Seal Inc. Class A 15,077 42 Harte-Hanks Inc. 7,043 42 * American Apparel Inc. 38,397 39 Hooker Furniture Corp. 2,584 38 PVH Corp. 300 33 Universal Technical Institute Inc. 2,389 24 Ambassadors Group Inc. 5,104 22 * Bridgepoint Education Inc. 2,100 22 * Liberty Ventures Class A 300 20 * Exide Technologies 5,743 20 * Isle of Capri Casinos Inc. 3,462 19 DISH Network Corp. Class A 500 18 * Jamba Inc. 7,966 18 * Lee Enterprises Inc. 14,075 16 * Cumulus Media Inc. Class A 5,900 16 * Build-A-Bear Workshop Inc. 3,780 14 * Sears Hometown and Outlet Stores Inc. 354 11 AH Belo Corp. Class A 1,900 9 * General Motors Co. 289 8 * Barnes & Noble Inc. 500 8 Sirius XM Radio Inc. 2,400 7 * Tuesday Morning Corp. 1,100 7 * Education Management Corp. 1,300 6 * Furniture Brands International Inc. 4,200 4 * Valuevision Media Inc. Class A 2,463 4 * Reading International Inc. Class A 700 4 * Pacific Sunwear of California Inc. 2,500 4 * LodgeNet Interactive Corp. 75,900 4 * Live Nation Entertainment Inc. 400 4 * Kirkland's Inc. 350 4 Texas Roadhouse Inc. Class A 219 4 RadioShack Corp. 1,600 3 * Beazer Homes USA Inc. 200 3 Lincoln Educational Services Corp. 600 3 * Express Inc. 200 3 Pep Boys-Manny Moe & Jack 300 3 Regal Entertainment Group Class A 209 3 * Capella Education Co. 100 3 * Imax Corp. 114 3 * School Specialty Inc. 2,300 2 * Vitacost.com Inc. 317 2 * MTR Gaming Group Inc. 500 2 * Coldwater Creek Inc. 350 2 * Overstock.com Inc. 108 2 Consumer Staples (9.8%) Philip Morris International Inc. 874,849 73,172 Procter & Gamble Co. 983,168 66,747 Wal-Mart Stores Inc. 638,089 43,537 Coca-Cola Co. 830,034 30,089 PepsiCo Inc. 415,881 28,459 Costco Wholesale Corp. 246,200 24,317 Kraft Foods Group Inc. 360,636 16,398 CVS Caremark Corp. 334,500 16,173 Kroger Co. 446,160 11,609 Mondelez International Inc. Class A 403,110 10,267 Altria Group Inc. 311,488 9,787 * Dean Foods Co. 582,700 9,620 Reynolds American Inc. 227,652 9,432 Kimberly-Clark Corp. 92,431 7,804 JM Smucker Co. 89,900 7,753 Campbell Soup Co. 212,300 7,407 Walgreen Co. 198,500 7,347 * Constellation Brands Inc. Class A 190,900 6,756 Colgate-Palmolive Co. 50,032 5,230 Estee Lauder Cos. Inc. Class A 64,900 3,885 HJ Heinz Co. 66,142 3,815 Hershey Co. 52,590 3,798 General Mills Inc. 86,650 3,502 Sysco Corp. 87,939 2,784 Tyson Foods Inc. Class A 128,902 2,501 Dr Pepper Snapple Group Inc. 50,791 2,244 Clorox Co. 16,440 1,204 Beam Inc. 9,800 599 Lorillard Inc. 4,609 538 Hormel Foods Corp. 16,204 506 Avon Products Inc. 31,300 449 Molson Coors Brewing Co. Class B 10,450 447 Whole Foods Market Inc. 4,490 410 Sanderson Farms Inc. 6,790 323 Ingredion Inc. 3,881 250 * Hain Celestial Group Inc. 3,000 163 * Green Mountain Coffee Roasters Inc. 3,600 149 Brown-Forman Corp. Class B 1,400 89 * Rite Aid Corp. 45,600 62 Mead Johnson Nutrition Co. 400 26 B&G Foods Inc. 600 17 Kellogg Co. 200 11 Hillshire Brands Co. 300 8 * Post Holdings Inc. 193 7 Cott Corp. 750 6 * Monster Beverage Corp. 100 5 Vector Group Ltd. 300 4 * Synutra International Inc. 800 4 Roundy's Inc. 300 1 SUPERVALU Inc. 500 1 Energy (10.4%) Exxon Mobil Corp. 1,590,004 137,615 Chevron Corp. 739,242 79,942 ConocoPhillips 553,754 32,112 Occidental Petroleum Corp. 405,605 31,073 Schlumberger Ltd. 405,189 28,076 Phillips 66 356,312 18,920 Marathon Petroleum Corp. 297,450 18,739 EOG Resources Inc. 118,300 14,289 Anadarko Petroleum Corp. 186,256 13,841 Valero Energy Corp. 296,960 10,132 Ensco plc Class A 156,500 9,277 Spectra Energy Corp. 247,140 6,767 National Oilwell Varco Inc. 95,891 6,554 Williams Cos. Inc. 175,440 5,744 Marathon Oil Corp. 157,891 4,841 Halliburton Co. 134,504 4,666 Devon Energy Corp. 86,591 4,506 Tesoro Corp. 93,650 4,125 Kinder Morgan Inc. 94,870 3,352 Cabot Oil & Gas Corp. 29,710 1,478 * Cameron International Corp. 24,700 1,395 * WPX Energy Inc. 90,300 1,344 Murphy Oil Corp. 22,198 1,322 * Denbury Resources Inc. 59,174 959 Apache Corp. 11,850 930 Nexen Inc. 27,800 749 * Hercules Offshore Inc. 98,200 607 * SemGroup Corp. Class A 14,100 551 Helmerich & Payne Inc. 5,700 319 * Cheniere Energy Inc. 16,800 315 * FMC Technologies Inc. 7,321 314 Noble Energy Inc. 2,700 275 * Renewable Energy Group Inc. 21,288 125 * TETRA Technologies Inc. 16,300 124 * Cal Dive International Inc. 50,579 87 * Lone Pine Resources Inc. 70,828 87 Talisman Energy Inc. 7,100 80 Baker Hughes Inc. 1,769 72 W&T Offshore Inc. 3,700 59 * Ocean Rig UDW Inc. 2,990 45 Hess Corp. 700 37 * Southwestern Energy Co. 1,100 37 DHT Holdings Inc. 7,000 29 *,^ Overseas Shipholding Group Inc. 26,800 23 * SandRidge Energy Inc. 2,500 16 * EPL Oil & Gas Inc. 600 13 Oceaneering International Inc. 200 11 * Midstates Petroleum Co. Inc. 1,400 10 * Uranium Resources Inc. 29,700 9 * Geospace Technologies Corp. 100 9 * Hyperdynamics Corp. 12,700 8 * Willbros Group Inc. 1,400 7 * Nabors Industries Ltd. 500 7 * Newfield Exploration Co. 265 7 Encana Corp. 300 6 * Exterran Holdings Inc. 239 5 * Halcon Resources Corp. 700 5 * ZaZa Energy Corp. 1,764 4 * Gevo Inc. 1,200 2 * James River Coal Co. 500 2 * Kosmos Energy Ltd. 100 1 Exchange-Traded Fund (0.2%) SPDR S&P rust 54,400 7,753 Financials (16.5%) JPMorgan Chase & Co. 1,652,521 72,661 Wells Fargo & Co. 2,050,217 70,076 * American International Group Inc. 1,227,180 43,319 Bank of America Corp. 3,465,310 40,198 * Berkshire Hathaway Inc. Class B 357,765 32,092 American Express Co. 558,211 32,086 US Bancorp 929,093 29,675 Goldman Sachs Group Inc. 187,730 23,947 Citigroup Inc. 509,190 20,144 Simon Property Group Inc. 106,180 16,786 Discover Financial Services 419,550 16,174 Fifth Third Bancorp 894,020 13,580 SLM Corp. 709,706 12,157 Equity Residential 213,239 12,084 Aflac Inc. 216,810 11,517 Allstate Corp. 278,040 11,169 Marsh & McLennan Cos. Inc. 321,125 11,069 Prologis Inc. 296,280 10,811 State Street Corp. 214,601 10,088 HCP Inc. 223,045 10,077 CME Group Inc. 178,620 9,058 Kimco Realty Corp. 413,630 7,991 AvalonBay Communities Inc. 57,891 7,849 Public Storage 53,279 7,723 PNC Financial Services Group Inc. 130,342 7,600 Torchmark Corp. 146,760 7,583 Invesco Ltd. 287,841 7,510 Prudential Financial Inc. 134,880 7,193 BlackRock Inc. 32,420 6,702 Health Care REIT Inc. 107,780 6,606 NYSE Euronext 199,525 6,293 Travelers Cos. Inc. 87,416 6,278 Aon plc 106,890 5,943 American Tower Corporation 74,335 5,744 * Genworth Financial Inc. Class A 761,500 5,719 Capital One Financial Corp. 97,800 5,666 Ventas Inc. 85,870 5,558 Bank of New York Mellon Corp. 203,755 5,237 Weyerhaeuser Co. 183,700 5,111 Progressive Corp. 231,323 4,881 Ameriprise Financial Inc. 76,344 4,781 Loews Corp. 102,914 4,194 Assurant Inc. 118,167 4,100 Plum Creek Timber Co. Inc. 78,386 3,478 Chubb Corp. 45,601 3,435 * IntercontinentalExchange Inc. 27,340 3,385 NASDAQ OMX Group Inc. 129,892 3,249 T. Rowe Price Group Inc. 49,431 3,219 Boston Properties Inc. 29,980 3,172 ACE Ltd. 36,030 2,875 BB&T Corp. 93,920 2,734 Unum Group 117,400 2,444 People's United Financial Inc. 178,492 2,158 Granite Real Estate Inc. 54,700 2,079 Equity Lifestyle Properties Inc. 29,908 2,013 M&T Bank Corp. 16,959 1,670 Vornado Realty Trust 19,961 1,598 SunTrust Banks Inc. 54,800 1,554 Erie Indemnity Co. Class A 20,599 1,426 * E*TRADE Financial Corp. 145,460 1,302 MetLife Inc. 38,440 1,266 Apartment Investment & Management Co. Class A 40,886 1,106 Cincinnati Financial Corp. 26,650 1,044 Northern Trust Corp. 20,250 1,016 KeyCorp 103,280 870 * Flagstar Bancorp Inc. 41,900 813 Federated Investors Inc. Class B 36,599 740 Old Republic International Corp. 66,169 705 Franklin Resources Inc. 5,100 641 Huntington Bancshares Inc. 96,100 614 Morgan Stanley 27,790 531 Hudson City Bancorp Inc. 57,000 463 * Popular Inc. 22,100 459 * Ocwen Financial Corp. 11,000 380 XL Group plc Class A 13,281 333 * NewStar Financial Inc. 23,000 322 Newcastle Investment Corp. 35,900 312 * Arch Capital Group Ltd. 6,900 304 Credicorp Ltd. 1,907 279 American Assets Trust Inc. 9,864 276 Charles Schwab Corp. 18,395 264 Apollo Residential Mortgage Inc. 11,900 240 * First BanCorp 50,600 232 * Central Pacific Financial Corp. 14,600 228 Moody's Corp. 4,404 222 Starwood Property Trust Inc. 9,500 218 * Alleghany Corp. 607 204 Oriental Financial Group Inc. 14,725 197 Healthcare Trust of America Inc. Class A 19,300 191 Symetra Financial Corp. 14,500 188 White Mountains Insurance Group Ltd. 300 154 Piedmont Office Realty Trust Inc. Class A 7,700 139 Sovran Self Storage Inc. 2,200 137 CNO Financial Group Inc. 12,400 116 American Campus Communities Inc. 2,400 111 * Knight Capital Group Inc. Class A 28,479 100 Western Asset Mortgage Capital Corp. 4,800 95 Retail Properties of America Inc. 5,893 71 * eHealth Inc. 2,514 69 ProAssurance Corp. 1,490 63 * First Industrial Realty Trust Inc. 4,200 59 Brown & Brown Inc. 2,086 53 * Altisource Portfolio Solutions SA 600 52 * Hilltop Holdings Inc. 3,548 48 * Green Dot Corp. Class A 3,900 48 Taubman Centers Inc. 600 47 * Southwest Bancorp Inc. 3,342 37 * Signature Bank 500 36 Host Hotels & Resorts Inc. 1,800 28 * FelCor Lodging Trust Inc. 5,600 26 PS Business Parks Inc. 400 26 * United Community Banks Inc. 2,748 26 Medley Capital Corp. 1,700 25 Rouse Properties Inc. 1,200 20 Terreno Realty Corp. 1,054 16 Endurance Specialty Holdings Ltd. 400 16 Willis Group Holdings plc 400 13 Washington REIT 500 13 PrivateBancorp Inc. 700 11 * Phoenix Cos. Inc. 426 11 Hospitality Properties Trust 400 9 Validus Holdings Ltd. 270 9 Trustmark Corp. 400 9 Realty Income Corp. 200 8 * FBR & Co. 2,060 8 RLI Corp. 117 8 United Fire Group Inc. 300 7 Legg Mason Inc. 200 5 Leucadia National Corp. 200 5 Prospect Capital Corp. 404 4 * Sunstone Hotel Investors Inc. 400 4 Parkway Properties Inc. 300 4 * TFS Financial Corp. 400 4 Capitol Federal Financial Inc. 241 3 * Preferred Bank 196 3 Sterling Financial Corp. 112 2 * Global Indemnity plc 100 2 Getty Realty Corp. 121 2 New Mountain Finance Corp. 100 1 SI Financial Group Inc. 100 1 * Altisource Asset Management Corp. 10 1 * Altisource Residential Corp. 33 1 MidSouth Bancorp Inc. 6 — Health Care (11.0%) Pfizer Inc. 3,026,119 75,895 Johnson & Johnson 844,663 59,211 Merck & Co. Inc. 1,172,994 48,022 Abbott Laboratories 631,423 41,358 UnitedHealth Group Inc. 565,398 30,667 Eli Lilly & Co. 423,352 20,880 Amgen Inc. 209,950 18,123 McKesson Corp. 180,210 17,473 * Biogen Idec Inc. 85,470 12,536 Aetna Inc. 222,300 10,293 Covidien plc 162,100 9,360 * Celgene Corp. 118,460 9,325 * Mylan Inc. 318,330 8,748 Zimmer Holdings Inc. 124,700 8,313 Cardinal Health Inc. 197,990 8,153 Allergan Inc. 82,190 7,539 Thermo Fisher Scientific Inc. 110,250 7,032 * DaVita HealthCare Partners Inc. 62,400 6,897 Bristol-Myers Squibb Co. 184,032 5,998 * Gilead Sciences Inc. 78,870 5,793 Baxter International Inc. 83,468 5,564 Cigna Corp. 101,400 5,421 Medtronic Inc. 120,103 4,927 Humana Inc. 70,800 4,859 * Alexion Pharmaceuticals Inc. 50,100 4,700 AmerisourceBergen Corp. Class A 101,817 4,396 Becton Dickinson and Co. 53,032 4,147 Tenet Healthcare Corp. 125,246 4,067 * Life Technologies Corp. 78,000 3,828 Stryker Corp. 41,093 2,253 * Intuitive Surgical Inc. 4,182 2,051 * Hospira Inc. 55,100 1,721 * CareFusion Corp. 45,300 1,295 * Edwards Lifesciences Corp. 10,580 954 * XenoPort Inc. 110,509 859 Teleflex Inc. 9,800 699 * Forest Laboratories Inc. 19,297 682 Patterson Cos. Inc. 16,490 564 * Watson Pharmaceuticals Inc. 6,000 516 * Illumina Inc. 7,900 439 * Idenix Pharmaceuticals Inc. 86,200 418 * Emergent Biosolutions Inc. 24,737 397 * Arqule Inc. 140,900 393 * Sirona Dental Systems Inc. 5,600 361 * Rigel Pharmaceuticals Inc. 47,331 308 * PharMerica Corp. 19,566 279 * Health Net Inc. 10,900 265 * Allscripts Healthcare Solutions Inc. 26,300 248 * Cell Therapeutics Inc. 174,804 227 * Sequenom Inc. 47,451 224 * Pharmacyclics Inc. 3,641 211 * Array BioPharma Inc. 54,600 203 * AVEO Pharmaceuticals Inc. 23,481 189 * Valeant Pharmaceuticals International Inc. 2,900 173 * Medivation Inc. 3,092 158 * ACADIA Pharmaceuticals Inc. 31,500 146 WellPoint Inc. 2,200 134 * Theravance Inc. 5,500 122 * Sunesis Pharmaceuticals Inc. 27,800 117 * Arena Pharmaceuticals Inc. 12,400 112 * Achillion Pharmaceuticals Inc. 13,900 111 Pain Therapeutics Inc. 40,500 110 * Threshold Pharmaceuticals Inc. 24,542 103 * Oncothyreon Inc. 51,385 99 * Furiex Pharmaceuticals Inc. 4,946 95 * Dendreon Corp. 14,275 75 * AMAG Pharmaceuticals Inc. 4,500 66 Quest Diagnostics Inc. 1,100 64 * Progenics Pharmaceuticals Inc. 20,700 62 * LCA-Vision Inc. 20,797 59 * Accretive Health Inc. 4,978 58 * MedAssets Inc. 3,400 57 * Insmed Inc. 8,431 56 * Bruker Corp. 3,433 52 * Team Health Holdings Inc. 1,800 52 HCA Holdings Inc. 1,700 51 * NuVasive Inc. 3,204 50 * Neuralstem Inc. 41,669 46 *,^ StemCells Inc. 27,500 45 * Vivus Inc. 3,323 45 * Brookdale Senior Living Inc. Class A 1,700 43 * BioDelivery Sciences International Inc. 9,802 42 * Nektar Therapeutics 5,200 39 * Keryx Biopharmaceuticals Inc. 11,800 31 * Providence Service Corp. 1,800 31 * Celldex Therapeutics Inc. 4,400 30 * TranS1 Inc. 10,180 25 * Express Scripts Holding Co. 437 24 * ABIOMED Inc. 1,600 22 * Momenta Pharmaceuticals Inc. 1,800 21 * Halozyme Therapeutics Inc. 3,000 20 * Nymox Pharmaceutical Corp. 2,800 19 * Acorda Therapeutics Inc. 700 17 * Molina Healthcare Inc. 600 16 * Rockwell Medical Technologies Inc. 1,800 14 * Optimer Pharmaceuticals Inc. 1,575 14 * Infinity Pharmaceuticals Inc. 400 14 * SIGA Technologies Inc. 5,129 13 * Boston Scientific Corp. 2,300 13 * GTx Inc. 3,100 13 * Cutera Inc. 1,100 10 * Synta Pharmaceuticals Corp. 1,025 9 * Zalicus Inc. 13,400 9 Hill-Rom Holdings Inc. 300 9 Techne Corp. 123 8 * Capital Senior Living Corp. 400 7 Enzon Pharmaceuticals Inc. 1,600 7 Owens & Minor Inc. 200 6 * Staar Surgical Co. 900 5 * Merrimack Pharmaceuticals Inc. 900 5 * Biosante Pharmaceuticals Inc. 4,189 5 * Exelixis Inc. 1,100 5 * ViroPharma Inc. 200 5 * Myrexis Inc. 1,550 4 * Biolase Inc. 2,361 4 * Pacific Biosciences of California Inc. 2,000 3 * Horizon Pharma Inc. 1,300 3 * Ironwood Pharmaceuticals Inc. Class A 262 3 * HealthSouth Corp. 132 3 * Nanosphere Inc. 900 3 * QLT Inc. 300 2 * Orexigen Therapeutics Inc. 400 2 * Omeros Corp. 400 2 * Repros Therapeutics Inc. 84 1 * XOMA Corp. 500 1 * Durect Corp. 1,300 1 * AngioDynamics Inc. 105 1 * Ventrus Biosciences Inc. 400 1 * Ligand Pharmaceuticals Inc. Class B 35 1 * Alimera Sciences Inc. 400 1 * Pozen Inc. 100 1 Industrials (10.0%) General Electric Co. 4,512,850 94,725 Union Pacific Corp. 230,738 29,008 United Parcel Service Inc. Class B 367,467 27,093 Boeing Co. 349,240 26,319 Honeywell International Inc. 303,230 19,246 General Dynamics Corp. 268,371 18,590 Lockheed Martin Corp. 181,834 16,781 Caterpillar Inc. 181,550 16,263 Raytheon Co. 281,001 16,174 Northrop Grumman Corp. 226,046 15,276 Ingersoll-Rand plc 310,770 14,905 Danaher Corp. 190,880 10,670 Equifax Inc. 181,000 9,796 3M Co. 96,990 9,006 United Technologies Corp. 104,210 8,546 Textron Inc. 306,900 7,608 Tyco International Ltd. 258,392 7,558 Emerson Electric Co. 119,509 6,329 ADT Corp. 121,040 5,627 Republic Services Inc. Class A 189,320 5,553 CSX Corp. 251,587 4,964 Illinois Tool Works Inc. 79,520 4,836 L-3 Communications Holdings Inc. 62,315 4,775 Fastenal Co. 84,720 3,956 Precision Castparts Corp. 20,027 3,794 Iron Mountain Inc. 92,756 2,880 Cintas Corp. 67,600 2,765 Waste Management Inc. 79,900 2,696 Roper Industries Inc. 23,970 2,672 Southwest Airlines Co. 256,200 2,623 WW Grainger Inc. 11,766 2,381 Expeditors International of Washington Inc. 58,832 2,327 Xylem Inc. 84,400 2,287 Deere & Co. 24,021 2,076 FedEx Corp. 22,100 2,027 * Sensata Technologies Holding NV 58,900 1,913 Joy Global Inc. 27,331 1,743 * Verisk Analytics Inc. Class A 24,900 1,270 Rockwell Collins Inc. 17,990 1,046 C.H. Robinson Worldwide Inc. 13,884 878 Parker Hannifin Corp. 8,620 733 * Nielsen Holdings NV 23,600 722 Cummins Inc. 6,407 694 Covanta Holding Corp. 35,055 646 Babcock & Wilcox Co. 24,000 629 Norfolk Southern Corp. 8,852 547 * EnerNOC Inc. 42,900 504 Rockwell Automation Inc. 5,507 463 Towers Watson & Co. Class A 5,000 281 Chicago Bridge & Iron Co. NV 6,000 278 * Engility Holdings Inc. 14,297 275 * AerCap Holdings NV 13,700 188 * Spirit Aerosystems Holdings Inc. Class A 10,700 182 HEICO Corp. 4,000 179 Dover Corp. 2,600 171 Brink's Co. 5,800 165 Huntington Ingalls Industries Inc. 2,900 126 * Old Dominion Freight Line Inc. 3,500 120 * Nortek Inc. 1,800 119 * Stericycle Inc. 1,200 112 * FuelCell Energy Inc. 117,682 108 Sauer-Danfoss Inc. 1,800 96 * USG Corp. 3,300 93 * Fuel Tech Inc. 20,100 84 Albany International Corp. 3,560 81 Corporate Executive Board Co. 1,700 81 * Swift Transportation Co. 7,400 67 Kansas City Southern 800 67 Avery Dennison Corp. 1,800 63 * Acacia Research Corp. 2,200 56 Quad/Graphics Inc. 2,500 51 * Atlas Air Worldwide Holdings Inc. 1,100 49 Fluor Corp. 800 47 * Spirit Airlines Inc. 2,340 41 Safe Bulkers Inc. 11,400 38 * Odyssey Marine Exploration Inc. 11,500 34 * Colfax Corp. 800 32 Masco Corp. 1,700 28 Geo Group Inc. 814 23 * Pendrell Corp. 16,900 21 * Federal Signal Corp. 2,700 21 * Cenveo Inc. 6,854 19 * CRA International Inc. 900 18 PACCAR Inc. 347 16 AAR Corp. 800 15 Apogee Enterprises Inc. 600 14 * Xerium Technologies Inc. 4,427 14 * Casella Waste Systems Inc. Class A 2,633 12 * Star Bulk Carriers Corp. 1,809 11 * American Reprographics Co. 3,710 9 * Rexnord Corp. 362 8 * DigitalGlobe Inc. 300 7 US Ecology Inc. 290 7 Aircastle Ltd. 500 6 Costamare Inc. 400 6 American Science & Engineering Inc. 82 5 Harsco Corp. 200 5 Ryder System Inc. 89 4 Knight Transportation Inc. 300 4 * Quality Distribution Inc. 600 4 H&E Equipment Services Inc. 236 4 * Sykes Enterprises Inc. 222 3 Robert Half International Inc. 100 3 * CPI Aerostructures Inc. 300 3 * NCI Building Systems Inc. 200 3 * Tecumseh Products Co. Class A 568 3 * Delta Air Lines Inc. 200 2 Acorn Energy Inc. 300 2 Information Technology (18.5%) Apple Inc. 341,673 182,122 International Business Machines Corp. 396,894 76,025 Microsoft Corp. 2,405,424 64,297 * Google Inc. Class A 79,279 56,238 Cisco Systems Inc. 2,118,673 41,632 Oracle Corp. 1,236,832 41,211 Visa Inc. Class A 217,376 32,950 QUALCOMM Inc. 525,186 32,572 Intel Corp. 1,567,237 32,332 Mastercard Inc. Class A 42,479 20,869 Accenture plc Class A 313,750 20,864 * Yahoo! Inc. 650,555 12,946 * eBay Inc. 247,939 12,650 Texas Instruments Inc. 402,052 12,440 Seagate Technology plc 401,090 12,225 Fidelity National Information Services Inc. 337,712 11,756 Motorola Solutions Inc. 199,209 11,092 * LSI Corp. 1,439,500 10,192 * Symantec Corp. 453,600 8,532 Western Digital Corp. 200,400 8,515 Total System Services Inc. 315,700 6,762 * EMC Corp. 215,317 5,448 Intuit Inc. 89,786 5,342 * F5 Networks Inc. 45,940 4,463 Hewlett-Packard Co. 309,900 4,416 CA Inc. 197,327 4,337 * Citrix Systems Inc. 65,630 4,315 * Juniper Networks Inc. 187,203 3,682 Automatic Data Processing Inc. 59,970 3,419 * Zebra Technologies Corp. 73,900 2,903 Analog Devices Inc. 66,284 2,788 * SanDisk Corp. 62,634 2,728 * Red Hat Inc. 50,500 2,674 * VeriSign Inc. 66,600 2,585 Computer Sciences Corp. 61,000 2,443 AOL Inc. 76,100 2,253 * BMC Software Inc. 56,500 2,241 TE Connectivity Ltd. 57,611 2,139 * Lam Research Corp. 53,400 1,929 * NetApp Inc. 53,500 1,795 * Teradata Corp. 28,900 1,789 * Electronic Arts Inc. 103,800 1,508 Paychex Inc. 42,870 1,335 KLA-Tencor Corp. 27,625 1,319 Xerox Corp. 192,500 1,313 * Fiserv Inc. 15,400 1,217 * CoreLogic Inc. 42,100 1,133 Western Union Co. 83,168 1,132 * NCR Corp. 41,400 1,055 Linear Technology Corp. 27,101 930 Dell Inc. 89,285 904 * Autodesk Inc. 25,000 884 * First Solar Inc. 28,500 880 FLIR Systems Inc. 36,700 819 Altera Corp. 22,814 786 Marvell Technology Group Ltd. 106,200 771 Harris Corp. 12,600 617 * Cognizant Technology Solutions Corp. Class A 7,980 591 Microchip Technology Inc. 16,178 527 * Salesforce.com Inc. 2,500 420 * Facebook Inc. Class A 14,500 386 * Silicon Image Inc. 63,564 315 * Vocus Inc. 14,678 255 * Agilysys Inc. 21,400 179 * PMC - Sierra Inc. 21,400 112 * Integrated Device Technology Inc. 14,200 104 Maxim Integrated Products Inc. 3,400 100 * STEC Inc. 14,600 72 * Sonus Networks Inc. 40,100 68 * TNS Inc. 3,200 66 * Carbonite Inc. 5,495 51 * Constant Contact Inc. 3,566 51 * Quantum Corp. 39,200 49 * Procera Networks Inc. 2,400 45 * Aspen Technology Inc. 1,500 41 * Ixia 2,300 39 * MicroStrategy Inc. Class A 400 37 * Zynga Inc. Class A 15,400 37 * MoneyGram International Inc. 2,400 32 * Silicon Graphics International Corp. 2,956 30 * TeleCommunication Systems Inc. Class A 10,900 27 * Identive Group Inc. 17,600 26 * Acxiom Corp. 1,444 25 * Mattson Technology Inc. 29,900 25 Broadcom Corp. Class A 700 23 Loral Space & Communications Inc. 400 22 * Calix Inc. 2,700 21 * VistaPrint NV 565 19 * Glu Mobile Inc. 7,900 18 * Websense Inc. 1,100 17 Jack Henry & Associates Inc. 400 16 * ViaSat Inc. 400 16 * Photronics Inc. 2,446 15 * Itron Inc. 300 13 * Seachange International Inc. 1,300 13 * Riverbed Technology Inc. 600 12 * ShoreTel Inc. 2,471 10 Global Payments Inc. 200 9 * Immersion Corp. 1,200 8 * Arrow Electronics Inc. 200 8 * UTStarcom Holdings Corp. 7,200 8 * Travelzoo Inc. 374 7 * MaxLinear Inc. 1,108 6 * Peregrine Semiconductor Corp. 358 5 *,^ Powerwave Technologies Inc. 15,776 5 * Brocade Communications Systems Inc. 900 5 Broadridge Financial Solutions Inc. 200 5 * Progress Software Corp. 200 4 * Imation Corp. 794 4 * NCI Inc. Class A 700 3 Micrel Inc. 344 3 * Comverse Technology Inc. 800 3 * IntraLinks Holdings Inc. 400 2 NVIDIA Corp. 200 2 Black Box Corp. 100 2 Digimarc Corp. 100 2 NIC Inc. 125 2 * Dynamics Research Corp. 300 2 * Pulse Electronics Corp. 5,401 2 * Amtech Systems Inc. 500 2 * Smith Micro Software Inc. 969 1 * FriendFinder Networks Inc. 1,250 1 Materials (3.6%) Monsanto Co. 331,560 31,382 LyondellBasell Industries NV Class A 287,638 16,421 EI du Pont de Nemours & Co. 309,464 13,917 PPG Industries Inc. 97,830 13,241 Praxair Inc. 107,050 11,717 CF Industries Holdings Inc. 57,524 11,687 Dow Chemical Co. 270,945 8,757 Eastman Chemical Co. 116,000 7,894 Ball Corp. 159,440 7,135 Sherwin-Williams Co. 45,320 6,971 Air Products & Chemicals Inc. 57,610 4,840 Freeport-McMoRan Copper & Gold Inc. 114,173 3,905 Mosaic Co. 35,240 1,996 Nucor Corp. 43,220 1,866 International Flavors & Fragrances Inc. 28,000 1,863 Valspar Corp. 18,100 1,129 United States Steel Corp. 47,290 1,129 Airgas Inc. 11,740 1,072 Ecolab Inc. 13,660 982 Sigma-Aldrich Corp. 11,560 851 MeadWestvaco Corp. 26,208 835 Georgia Gulf Corp. 12,700 524 * Resolute Forest Products 37,600 498 Rockwood Holdings Inc. 9,700 480 * Mercer International Inc. 50,341 360 International Paper Co. 8,936 356 * Owens-Illinois Inc. 15,400 328 * Clearwater Paper Corp. 5,200 204 * SunCoke Energy Inc. 11,139 174 * New Gold Inc. 15,700 173 Innospec Inc. 4,124 142 Packaging Corp. of America 3,600 138 * Flotek Industries Inc. 10,765 131 Allegheny Technologies Inc. 4,000 121 FMC Corp. 1,900 111 American Vanguard Corp. 3,500 109 * Rare Element Resources Ltd. 27,509 94 FutureFuel Corp. 6,378 76 * Graphic Packaging Holding Co. 11,500 74 Ashland Inc. 900 72 * Headwaters Inc. 8,300 71 Barrick Gold Corp. 1,800 63 * Louisiana-Pacific Corp. 2,600 50 Commercial Metals Co. 3,162 47 * General Moly Inc. 11,714 47 HB Fuller Co. 1,000 35 Myers Industries Inc. 1,600 24 Newmont Mining Corp. 500 23 Sealed Air Corp. 1,100 19 * Spartech Corp. 1,900 17 Titanium Metals Corp. 900 15 Teck Resources Ltd. Class B 400 15 Goldcorp Inc. 300 11 * GSE Holding Inc. 1,768 11 * Crown Holdings Inc. 280 10 Bemis Co. Inc. 300 10 * Stillwater Mining Co. 670 9 * Northern Dynasty Minerals Ltd. 2,400 8 Walter Energy Inc. 200 7 Eagle Materials Inc. 100 6 Wausau Paper Corp. 535 5 Cliffs Natural Resources Inc. 100 4 * OM Group Inc. 146 3 * Berry Plastics Group Inc. 200 3 Noranda Aluminum Holding Corp. 380 2 * Penford Corp. 100 1 Telecommunication Services (3.1%) AT&T Inc. 2,216,258 74,710 Verizon Communications Inc. 1,033,472 44,718 CenturyLink Inc. 117,164 4,583 * Sprint Nextel Corp. 520,860 2,953 * Crown Castle International Corp. 25,240 1,821 * MetroPCS Communications Inc. 91,100 906 Frontier Communications Corp. 140,600 602 * Leap Wireless International Inc. 65,600 436 Windstream Corp. 29,682 246 * Clearwire Corp. Class A 21,300 62 Utilities (2.5%) PG&E Corp. 402,400 16,168 DTE Energy Co. 172,533 10,361 Ameren Corp. 311,100 9,557 Dominion Resources Inc. 160,234 8,300 Pinnacle West Capital Corp. 152,000 7,749 Northeast Utilities 197,900 7,734 American Electric Power Co. Inc. 177,890 7,592 Public Service Enterprise Group Inc. 145,883 4,464 CMS Energy Corp. 171,500 4,181 AES Corp. 371,600 3,976 Southern Co. 78,060 3,342 NiSource Inc. 130,199 3,241 Duke Energy Corp. 42,990 2,743 NextEra Energy Inc. 37,890 2,622 Consolidated Edison Inc. 46,877 2,603 Wisconsin Energy Corp. 57,840 2,131 ONEOK Inc. 49,240 2,105 FirstEnergy Corp. 46,000 1,921 PPL Corp. 48,760 1,396 CenterPoint Energy Inc. 46,454 894 Xcel Energy Inc. 32,450 867 Sempra Energy 12,190 865 AGL Resources Inc. 16,800 671 Entergy Corp. 9,300 593 ITC Holdings Corp. 6,728 517 TECO Energy Inc. 20,060 336 IDACORP Inc. 5,843 253 Southwest Gas Corp. 3,700 157 ALLETE Inc. 3,022 124 NorthWestern Corp. 2,700 94 MGE Energy Inc. 1,212 62 Chesapeake Utilities Corp. 807 37 Exelon Corp. 1,000 30 Edison International 454 20 NRG Energy Inc. 600 14 Pepco Holdings Inc. 445 9 WGL Holdings Inc. 200 8 El Paso Electric Co. 199 6 Alliant Energy Corp. 100 4 * Cadiz Inc. 200 2 Vectren Corp. 38 1 Total Common Stocks (Cost $3,736,673) Coupon Temporary Cash Investments (2.4%) 1 Money Market Fund (2.2%) 2,3 Vanguard Market Liquidity Fund 0.162% 95,462,733 95,463 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.2%) 4,5 Fannie Mae Discount Notes 0.097% 3/27/13 300 300 5,6 Federal Home Loan Bank Discount Notes 0.130% 2/01/13 500 500 4,5 Freddie Mac Discount Notes 0.118% 3/11/13 7,000 6,998 Total Temporary Cash Investments (Cost $103,261) Total Investments (100.3%) (Cost $3,839,934) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $67,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.7% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $85,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $6,049,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Growth and Income Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
